Title: To James Madison from John Gavino, 16 June 1806
From: Gavino, John
To: Madison, James



No. 27
Sir
Gibraltar 16th. June 1806

Continuing without the honor of any of your Commands since my last dispatch No. 26 under date of 21st. ulto. I beg leave to confirm same.  The Brig Friendship Capn. Clement mentioned therein to be detaind by the British on account of his Cargo appearing to be Hamburgh property is now about being cleard, as they are releasing all such property.
Since my last Comodor Rodgers & the Gun Boats &ca. arrived here and after taking in supplys proceeded for the U. S.  Of our three State Vessels that remain in those Seas, the Constitution Capn. Campbell, & the Brig Hornett Lieut. Comt. Dent are at Malaga, the Schooner Enterprize Lieut. Comt. D. Porter is aloft.
I beg leave to annex you Copy of a Letter received this day from Consul John M. Baker of Majorca dated 20. Ulto. regarding a Tunishan Squadron that was watering &ca. at that Island.  I have the honor to be with respect, Sir Your most Obedt. and most huml. Serv

John Gavino

